—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 18, 1997, which, inter alia, ruled that claimant was ineligible to receive additional unemployment insurance benefits under Labor Law § 599.
*946Claimant, a New Jersey resident, was employed in this State until mid-May 1995, after which he collected unemployment insurance benefits. In October 1995, claimant was accepted in a vocational training program sponsored by the New Jersey Division of Employment and Training, which was scheduled to commence in June 1996. Claimant did not, however, give notice of his intended matriculation nor did he apply for an extension of his regular unemployment insurance benefits until June 1996, seven months after his original benefits had been exhausted. Claimant’s application was denied and this appeal ensued.
We affirm. Labor Law § 599 (1) provides that a claimant seeking extended benefits must attend a “program of training which the commissioner has approved” (see, Matter of Raskin [Sweeney], 239 AD2d 691). In the matter under review, the out-of-State course that claimant planned to attend was never approved by the Commissioner; hence, claimant was correctly found to be ineligible for extended benefits. In view of our disposition, we need not address claimant’s remaining contentions.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.